Case 1:20-cv-00860-CMH-TCB Document 45 Filed 04/15/21 Page 1 of 10 PagelD# 529

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

 

CARSHENA GARY, ef al.,
Plaintiffs,
Case No. 1:20-cv-00860-CMH-TCB

Vv.

VIRGINIA DEPARTMENT OF ELECTIONS,
etal.,

Defendants.

ed de

 

CONSENT JUDGMENT AND DECREE

1. Whereas Virginia Code §§ 24.2-706 and 24.2-707 require that voters completing
an absentee ballot must open, mark, and refold their ballot in the presence of a witness, and then
have the witness sign their ballot envelope.

2. Whereas Virginia Code § 24.2-706(D) only permits absentee ballots to be
electronically transmitted to “covered voters,” as defined in Virginia Code § 24.2-452(1).

3. Whereas any physically disabled voter may request and then shall be handed a
printed ballot by an officer of election outside the polling place but within 150 feet of the
entrance to the polling place. Va. Code § 24.2-649(A).

4. Whereas any voter who requires assistance to vote by reason of physical disability
or inability to read or write may, if she so requests, be assisted in voting. If the voter is blind, she
may designate an officer of election or any other person to assist. Va. Code § 24.2-649(B).

5. Whereas the prohibition on electronically transmitting ballots to print disabled
Case 1:20-cv-00860-CMH-TCB Document 45 Filed 04/15/21 Page 2 of 10 PagelD# 530

voters necessitates that any print disabled voter who wishes to vote an absentee ballot will need
to either invite another person into their home to assist the voter in completing a paper ballot or
travel outside their home to vote in person utilizing ballot marking tools at absentee voting
locations or polling places. If the voter wishes to vote a paper absentee ballot, the individual
must have another person assist the voter in filling out their ballot, closing and signing the
envelope, and finally exchanging the envelope with the witness to obtain the witness’s signature.

6. Whereas on July 27, 2020, Plaintiffs Carshena Gary, Lori Scharff, Regina Root,
Naim Muawia Abu-E] Hawa, John Halverson, the National Federation of the Blind of Virginia,
and the American Council of the Blind of Virginia filed a complaint against the Virginia
Department Of Elections, Christopher Piper, Commissioner of the Virginia Department of
Elections, in his official capacity, the Virginia Board Of Elections, Robert H. Brink, Chair of the
Virginia Board of Elections, in his official capacity, John O’ Bannon, Vice Chair the Virginia
Board of Elections, in his official capacity, and Jamilah D. LeCruise, Secretary of the Virginia
Board of Elections, in her official capacity (collectively Defendants), challenging Virginia’s
system of absentee voting for individuals with print disabilities, particularly in light of the
COVID-19 pandemic. ECF No. 1 at 1.

7. Among other relief requested, the Complaint seeks a court order requiring
Defendants to offer a private and independent method of absentee voting that is accessible for
Plaintiffs and others with print disabilities in time for use by voters in the November 3, 2020
election and in all future elections. ECF No. 1 at 4 169.

8. Whereas on August 28, 2020, the Court granted a partial consent decree to require
Defendants to, by September 18, 2020, implement an absentee ballot program accessible to all

print disabled voters for the November 3, 2020 election, including a remote accessible vote-by
Case 1:20-cv-00860-CMH-TCB Document 45 Filed 04/15/21 Page 3 of 10 PagelD# 531

mail tool that provides for electronic delivery and marking of absentee ballots, to issue guidance
to localities requiring those localities to make that technology available to print disabled voters,
and to inform the public of the availability of the accessible absentee ballot program. ECF No.
39.

9. Whereas, pursuant to Va. Code § 24.2-612, absentee voting must be available 45
days prior to any state election.

10. Whereas, in light of the importance of ensuring every qualified voter may vote
privately and independently, Plaintiffs and Defendants (collectively, the Consent Parties) agree
that an expeditious resolution of this matter for the Primary Election, in the manner encompassed
by the terms of this Consent Decree, is in the best interests of the health, safety, and
constitutional rights of the citizens of the Commonwealth of Virginia, and therefore in the public
interest.

11. Whereas on March 18, 2021, Chapter 255 of the Acts of Assembly was approved,
requiring the Department of Elections not later than July 1, 2021 to make available to all
localities a tool to allow voters with a visual impairment or print disability to electronically and
accessibly receive and mark absentee ballots using screen reader assistive technology.

12. Whereas the Consent Parties agree that, beginning with the June 2021 Primary
Election:

a. Not later 45 days before the June 2021 Primary Election, Defendants will
make available to all localities a tool that will allow print disabled voters to electronically

receive and mark absentee ballots using screen reader assistive technology such as

 

1 Acts of Assembly, Chap. 255, https://lis. virginia.gov/cgi-
bin/legp604.exe?212+fult CHAP0255+pdf.
Case 1:20-cv-00860-CMH-TCB Document 45 Filed 04/15/21 Page 4 of 10 PagelD# 532

MyBallot (the “Ballot Marking Tool”). If, despite their best efforts, Defendants are unable
to implement the Ballot Marking Tool by April 23, 2021 for the June 2021 Primary
Election, Defendants shall implement it as soon thereafter as practicable but in no event
later than April 30, 2021.

b. Defendants shall issue updated guidance to inform general registrars that if
on the Virginia Vote by Mail Application Form a voter marks the box at 7d (“I need
assistance completing my ballot due to a disability, blindness, or inability to read or
write.””), the general registrar shall:

i. Contact the voter via mail, phone, or email to inquire as to whether
the voter has a print disability.

ii. If the voter affirms that they have a print disability, the general
registrar shall electronically make available the Ballot Marking Tool and accessible
electronic instructions for completion and return of the ballot, to the voter if the
voter so elects.

iil. The registrar shall also send the voter a ballot return envelope
(Envelope B), enclosed in a larger envelope (Envelope A). The registrar shall place
a tactile marking on Envelope A (e.g., hole punch, a comer cut, or a tactile sticker)
in order to identify the envelope as Envelope A to the voter.

iv. The registrar shall not reject ballots from print disabled voters on the
basis of the position of the voter’s signature or address on Envelope B if the voter’s
signature or address is anywhere on the envelope.

v. The registrar shall not reject ballots from print disabled voters

because they are completed using the Ballot Marking Tool and printed on regular
Case 1:20-cv-00860-CMH-TCB Document 45 Filed 04/15/21 Page 5 of 10 PagelD# 533

paper.

c. Defendants shall provide instructions to all localities that the localities must
make the Ballot Marking Tool available to all print disabled voters.

d. Defendants shall provide instructions with each paper absentee ballot sent
to voters that, if the voter is print disabled, the voter may contact the general registrar to
void that paper absentee ballot and vote instead using the Ballot Marking Tool.

e. Defendants shall take reasonable steps to provide information to the public
regarding the Ballot Marking Tool and how to contact the Ombudsman designated pursuant
to paragraph 12(g), including issuing a press release and posting information on the
Department of Elections website and social media pages 45 days in advance of the June
2021 Primary Election.

f. Defendants shall take reasonable steps to provide information to the public
regarding the fact that, if a voter with a print disability has already received a paper
absentee ballot that has not been cast, the voter may contact their general registrar to cancel
that paper absentee ballot and request the use of the Ballot Marking Tool.

g. Designate a qualified employee of the Department of Elections to serve as
an Ombudsman who voters with print disabilities and election officials can contact to
resolve issues encountered when using the RAVBM. Defendants shall inform Plaintiffs,
through counsel, of the identity, qualifications and contact information of the Ombudsman
not later than April 23, 2021.

13. The Consent Parties agree that neither the entry of this Consent Decree, nor
anything contained herein, is or shall be deemed an admission of liability by the Defendants as to

any of the Plaintiffs’ claims made, or issues raised, in the Complaint (ECF No. 1). Defendants
Case 1:20-cv-00860-CMH-TCB Document 45 Filed 04/15/21 Page 6 of 10 PagelD# 534

expressly deny any such claims or issues. This Agreement rather evidences the mutual desire of
the Consent Parties to fully resolve any and all actual and potential controversies arising out of or
relating to the Lawsuit.

14, Whereas the Court finds that it has subject matter jurisdiction over the Consent
Parties and that the Consent Judgment and Decree is fair, adequate, and reasonable, and not
illegal, a product of collusion, or against the public interest because such Agreement preserves
the constitutional right to vote of Plaintiffs and other Virginia voters while promoting public
health during a pandemic and does so without harming the integrity of Virginia’s elections. The
Agreement also gives appropriate weight to Defendants’ expertise and public interest
responsibility in the area of election administration.

15. Whereas Plaintiffs made a sufficiently strong showing on the merits of the claim,
as shown in their complaint and motion for preliminary injunction, to further support the
fairness, adequacy, and reasonableness of this Consent Judgment and Decree.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED FOR THE REASONS
STATED ABOVE IN PARAGRAPHS 1-15:

1. That for the June 8, 2021 Primary Election:

a. Not later than 45 days prior to the June Primary Election, Defendants will
make available to all localities a tool that will allow print disabled voters to
electronically and accessibly receive and mark absentee ballots using screen
reader assistive technology (the Ballot Marking Tool). If, despite their best
efforts, Defendants are unable to implement the Ballot Marking Tool

described herein 45 days prior to the June 2021 Primary Election, Defendants
Case 1:20-cv-00860-CMH-TCB Document 45 Filed 04/15/21 Page 7 of 10 PagelD# 535

shall implement it as soon thereafter as practicable but in no event later than
April 30, 2021.

b. Defendants shall issue updated guidance to inform general registrars that if a
voter in applying for an absentee ballot, on or after the date of the entry of this
consent decree, marks that the voter will require assistance in completing their
absentee ballot, the general registrar shall contact the voter via mail, phone, or
email to inquire as to whether the voter has a print disability. If the voter
affirms that they have a print disability, the general registrar shall make
available the Ballot Marking Tool and instructions to the voter if the voter so
elects. The registrar shall also send the voter a ballot return envelope
(Envelope B), enclosed in a larger envelope (Envelope A). Defendants shall
provide instructions to all localities that the localities must make the Ballot
Marking Tool available to all print disabled voters and must not reject ballots
from voters with print disabilities based on the position of the voter’s
signature or address on the ballot return envelope or based on the fact that the
ballot is printed on regular paper. Defendants’ instructions must also inform
localities that the registrar must place a tactile marking on Envelope A (e.g.,
hole punch, a corner cut, or a tactile sticker) in order to identify the envelope
as Envelope A to the voter.

c. Defendants shall provide instructions with each paper absentee ballot sent to
voters that, if the voter is print disabled, the voter may contact the general
registrar to void that paper absentee ballot and vote instead using the Ballot

Marking Tool.
Case 1:20-cv-00860-CMH-TCB Document 45 Filed 04/15/21 Page 8 of 10 PagelD# 536

d. Defendants shall take reasonable steps to provide information to the public
regarding the Ballot Marking Tool, including issuing a press release and
posting information on the Department of Elections website and social media
pages at least 45 days prior to the election and periodically during the early
voting period.

e. Defendants shall take reasonable steps to provide information to the public
regarding the fact that, if a voter has a print disability and has already received
a paper absentee ballot that has not been cast, the voter may contact their
general registrar to cancel that paper absentee ballot and request the use of the
Ballot Marking Tool.

f. Within 30 days after the June 2021 Primary Election, Defendants will inform
Plaintiffs of the number of individuals who elected to vote using the Ballot
Marking Too! and summaries of any complaints or feedback received by
Defendants about the Ballot Marking Tool.

g. Designate, not later than April 23, 2021, a qualified employee of the
Department of Elections to serve as an Ombudsman who voters with print
disabilities and election officials can contact to resolve issues encountered
when using the RAVBM. Defendants shall inform Plaintiffs, through counsel,
of the identity, qualifications and contact information of the Ombudsman.

2. Term. The term of this Decree shall be through July 8, 2021.
3. Attorney’s Fees and Costs. Defendants shall pay $150,000 for Plaintiffs’ attorneys
fees and costs. Payment will be sent to Plaintiffs’ attorneys at the following address:

Steven P. Hollman
Case 1:20-cv-00860-CMH-TCB Document 45 Filed 04/15/21 Page 9 of 10 PagelD# 537

SHEPPARD MULLIN RICHTER & HAMPTON, LLP
2099 Pennsylvania Avenue, NW
Washington, DC 20006-6801
shollman@sheppardmullin.com

4. Release. For and in consideration of the payment described above and the mutual
covenants herein, and with the intent of binding themselves, their legal
representatives, their assigns, their heirs, and their agents, Plaintiffs fully release,
covenant not to sue, and discharge. Defendants (in both their official and individual
capacities, and including, without limitation, any and all officials, employees,
insurers, attorneys, and/or agents of any entity named as a defendant herein) from any
and all claims, liabilities, demands, grievances, lawsuits, or charges of any kind
whatsoever, known or unknown, accrued and/or unaccrued, that may exist as of the
date of entry of this Decree, in law, equity or otherwise, including, without limitation,
those arising out of or relating to the Lawsuit, whether specifically embodied in the
Lawsuit or not, including, but not limited to, any claims for damages, injunctive
relief, costs and/or attorney’s fees. This unconditional release includes, but is not
limited to, any claim or liability arising under any federal or state law or constitution,
under contract or in tort and/or all claims and liabilities which has been asserted or
could have been asserted by Plaintiffs. Plaintiffs expressly acknowledge that this
Decree extinguishes all claims and liabilities, and any conceivable claims and
liabilities, against the released parties that exist as of the date of entry of this Decree.
The consideration provided to Plaintiffs in this Agreement shall be the sole relief

provided to them for the claims that they have released herein and Plaintiffs will not
Case 1:20-cv-00860-CMH-TCB Document 45 Filed 04/15/21 Page 10 of 10 PagelD# 538

be entitled to recover, and expressly agree to waive, any additional monetary
amounts, fees, or other recovery against the Defendants in connection with any claims
they have released herein. Additionally, Plaintiffs agree that they will not seek any
fees or costs after this Decree is entered based on the monitoring thereof.

5. Breach. The Parties agree that failure to abide by any of the terms of this Decree
shall give rise to a claim for breach and that the releases contained herein shall not bar

such a claim or any relief sought as a result thereof.

SO ORDERED this Iss of April, 2021.

Hon. Claude M. Hilton

 

United States District Judge

10
